IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-08-00367-CV

          IN THE INTEREST OF T.L.K. AND S.T.K., CHILDREN


                          From the 272nd District Court
                              Brazos County, Texas
                       Trial Court No. 06-000474-CVD-272


                          MEMORANDUM OPINION


      The Clerk of this Court notified the appellant that her notice of appeal does not

contain proof of service and that the appeal may be dismissed if she did not provide a

proper proof of service within fourteen days.         No response has been received.

Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.3; Reiners v. Reiners, No. 10-

04-00359-CV, 2008 Tex. App. LEXIS 411, at *1 (Tex. App.—Waco Jan. 19, 2005, no pet.)

(mem. op.).



                                                        FELIPE REYNA
                                                        Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed November 26, 2008
[CV06]